Peters, J.
This is an action against an officer for false arrest and imprisonment, the question involving* the sufficiency and validity of the papers under which the officer acted. The theory of the law is, to protect an officer in his acts of official duty so far as it reasonably can without injustice to others. The rule should be liberally interpreted in the officer’s behalf.
The proceedings in this case were instituted for the removal of a pauper from one town to another, by force of the statutory provisions contained in § 27, ch. 24, R. S., of 1871, and ch. 157, laws of 1879. The subject matter was within the jurisdiction of the magistrate who issued the process to the officer. The important question is, whether a proper process was issued or not; whether the process disclosed a jurisdiction over the person of the plaintiff; in other words, whether the process under which the defendant acted was valid or void.
The officer is protected unless the process is void, and unless he can see from the" face of the process itself that it is void. If the process shows its want of validity, the officer is not justified in acting under it. Irregularities, merely, that are amendable do not vitiate it. An officer has a right to suppose that what may be amended will be amended. Amendable defects do not even justify an officer in refusing to serve the process. Although the cause of action may be ever so informally and imperfectly expressed, still, if a proper cause is indicated, the process may be legal on its face. The officer stands upon defensible ground *131unless the process be absolutely void. McGlinchy v. Barrows, 41 Maine, 74; Thurston v. Adams, Id. 419 ; Gurney v. Tufts, 37 Maine, 130; Nowell v. Tripp, 61 Maine, 426, and cases;, Big. Cas. Torts, 277; Bou. Law Dic. "Arrest.”
Under those rules, and upon the doctrine of the cases most'; favorably interpreted for the officer, we are forced to the conclusion that neither the facts indicated upon the papers themselves,, nor those adduced in evidence, show that the magistrate had any jurisdiction over the person of the plaintiff in the matters alleged. The proceedings were void.
What facts would it have been necessary to allege in order to. afford protection to the officer ? That the plaintiff was a pauper; that is alleged. That the overseers gave a written order to some person to remove the pauper; that is not alleged. That such person requested the pauper to go with him, and that she refused or resisted; that is not alleged. That such person makes the complaint; that is not alleged. No statutory cause is alleged'. A naked order to arrest would not have been sufficient. Beason must be given. Illegal reasons are given. Legal reasons are omitted. If the illegal allegations be expunged, the complaint would be little more than blank paper.
The act of 1879 allows the complaint to be amended at anytime before judgment according to the facts. It was not amended. It must be amended according to the facts, and not contrary to- or beyond the facts. There is no evidence or suggestion of the existence of any facts to be incorporated into the complaint beyond those alleged. The officer had no reason to believe in-the existence of any facts not alleged which could have made-the proceedings valid or his own acts justifiable.

Action stands for trial.

Walton, Baeeows, Danfoeth and Libbey, JJ., concurred.